Citation Nr: 1140916	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  10-36 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1948 to July 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Togus, Maine Regional Office (RO) of the Department of Veterans Affairs (VA), which, in part, denied the Veteran's claims for entitlement to service connection for bilateral hearing loss and for tinnitus.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a May 2011 videoconference hearing; a copy of the transcript has been associated with the claims file.

The issue of entitlement to service connection for tinnitus has been recharacterized to include the possibility that tinnitus is secondary to hearing loss.  The Board notes that secondary service connection had not been previously considered by the RO; however, since this decision grants service connection for tinnitus, the Veteran is not prejudiced by the adjudication of the recharacterized issue.

Additional evidence pertinent to the claim on appeal was submitted subsequent to the issuance of the March 2010 statement of the case (SOC).  This evidence was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  While in service, the Veteran likely had significant noise exposure while serving in the Army in during the Vietnam War.

2.  The Veteran currently has hearing loss in both ears to an extent recognized as a disability for VA purposes, and the overall record tends to support a finding that the Veteran's current hearing loss is etiologically related to noise exposure sustained during military service.

3.  The Veteran currently has tinnitus, and the overall record tends to support a finding that it is related to his service-related hearing loss.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011). 

2.  The criteria for entitlement to service connection for tinnitus on a secondary basis are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

In light of the Board's favorable decision granting the Veteran's claims, the Board finds that all notification and development action needed to fairly adjudicate the appeal has been accomplished.

Service Connection Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence is required to prove the existence of a current disability and to fulfill the nexus requirement.  Lay or medical evidence, as appropriate, may be used to substantiate service incurrence.

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2011).  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  Id; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit) determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the Federal Circuit stated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Instead, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson reaffirms the holdings in Jandreau and Buchanan that VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus.  This does not mean, however, that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the lay person is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Factual Background-Hearing Loss and Tinnitus

The Veteran's service treatment records are silent as to any complaints of or treatment for hearing loss or tinnitus.  Personnel records show that the Veteran served two tours in the Republic of Vietnam, and that his second tour lasted between June 1969 and January 1970.  

The Veteran's claims file includes multiple statements from the Veteran's employer, family members, friends and his spouse which state that they each observed the Veteran's hearing loss as early as 1970 and that he has experienced hearing loss since that time.

During an April 2009 VA examination, the Veteran reported that he had difficulty understanding others in background noise.  He stated that he began to notice hearing difficulties while he was in service.  The examiner stated that the Veteran was vague in reporting his in-service noise exposure but eventually reported that he was on the firing range approximately once or twice a year.  The Veteran indicated that he served in Vietnam for approximately 25 months being in the signal corps firing an M1 and M2 rifle approximately three times during his time in Vietnam and that he was occasionally around artillery.  He denied post-service occupational noise exposure.  Recreationally, the Veteran stated that he has hunted his entire life without wearing any hearing protection and has used a chainsaw for the past 12 years reportedly wearing hearing protection.  Otoscopic examination showed the ear canals to be clear of ear wax.

Audiometric testing was conducted and revealed mild to moderately severe hearing loss bilaterally with puretone thresholds, in decibels, as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
35
45
65
LEFT
5
10
25
35
55

Puretone threshold averages were 41 in the right ear and 31 in the left ear.  The Veteran's speech recognition scores using the Maryland CNC Word List were 94 percent in the right ear and 96 percent in the left ear.  

After examining the Veteran and reviewing the claims file, the examiner opined that, given the fact that the Veteran's service retirement examination showed hearing that was well within normal limits in both ears, his hearing loss was less likely than not related to the Veteran's military service.  The Veteran did not report tinnitus during this examination.

In an April 2009 statement, the Veteran expressed his discontent with the April 2009 VA examination, noting that the examiner appeared rushed and to be concentrating on other things and that he failed to take the Veteran's claims of noise exposure seriously.  

In a September 2009 audiology report, a private audiologist diagnosed the Veteran mild sloping to moderate high frequency sensorineural hearing loss bilaterally.  The examining audiologist stated that the Veteran's audiometric results indicated poorer hearing levels in the higher frequencies which can be consistent with noise-induced hearing for some individuals.  The Veteran reported gradual hearing loss, with particular difficulty hearing when more than one person is speaking.

Audiometric testing results showed puretone thresholds, in decibels, as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
40
50
55
LEFT
20
20
30
45
55

Word recognition using the CIDW-22 recorded word lists, not the Maryland CNC Word List, was very good for the right ear at 88 percent and was excellent for the left ear at 96 percent.  

The Veteran was afforded another VA audiological examination in November 2009.  During this VA examination, the Veteran reported significant noise exposure related to artillery fire on the range and close proximity to cannons when making deliveries or working in the area.  He indicated that he was assigned to an artillery battalion for six years.  The Veteran denied any significant noise exposure related to occupation, but recreational noise exposure was present related to hunting and use of chainsaw without use of hearing protection.  He reported decreased hearing in both ears causing difficulties with conversation and intermittent tinnitus which occurred infrequently.

Audiometric testing results showed puretone thresholds, in decibels, as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
40
45
55
LEFT
10
15
30
40
50

Puretone threshold averages were 41 in the right ear and 33 in the left ear.  Speech recognition scores were 94 percent in the right ear and 96 percent in the left ear.  The examiner diagnosed the Veteran with normal to moderately-severe sensorineural hearing loss in the right ear and mild to moderate sensorineural hearing loss in the left ear which produced significant effects on the Veteran's occupation and no effect on his daily activities.  

After reviewing the claims file and examining the Veteran, the November 2009 VA examiner concluded that the Veteran's hearing loss was less likely than not related to military noise exposure.  This conclusion was based on the fact that there was no documentation of hearing loss in service.  The examiner further noted that there was no record of tinnitus in service and the Veteran's claim that his tinnitus began a "long time ago" was insufficient to show that it began in service.  He concluded that it was, therefore, less likely than not that tinnitus was related to in-service noise exposure.  The examiner stated that the Veteran's tinnitus was likely a symptom of the Veteran's hearing loss. 

During his May 2011 hearing, the Veteran explained that he first observed hearing loss during his second tour in Vietnam.  During the first six months of his second tour in Vietnam, he traveled to every Signal Corps site in II Corps area and a number of times, he was in places that were mortared at night, where skirmishes took place or that were under artillery fire.  The worst was in Buon Ma Thuout where they had 8-inch Howitzers firing support for them, i.e., firing right over the building he was in and when they went off it shook him right out of bed.  He explained that, though he did not participate in combat, he served as a radio technician and had to go out in the field close to infantry and artillery almost every day during his tour.  The Veteran further reported that he did in fact discuss his hearing loss while being examined for discharge from service and that the examiner told him that he had "cannon ears" at the time.  The Veteran stated that he would submit additional evidence showing that he experienced hearing loss soon after service. 

In a May 2001 statement, his current wife indicated that she has known the Veteran since 1960, when he was courting her best friend whom he married in 1961, and that she could not remember him having any hearing problems at that time.  His first wife died of cancer in 1963 and she and the Veteran lost contact for a few years.  After he retired from the Army, they both were living in Munich and when they visited each other, she noticed that the Veteran had problems understanding when there were two or more persons in the conversation or other disturbances present.

In another May 2011 statement, a comrade, K.G.H., reported that he and the Veteran were instructors in the Army from November 1960 to May 1964, and that during that time he noticed nothing that would indicate that the Veteran had any hearing problems.  They met again in 1976, after both had retired from the Army while working for an electronics company, where they worked together until 1992 and that they were close friends until K.G.H. moved back to the United States in April 2006.  Back in 1976, K.G.H. noticed right away that the Veteran seemed to have some kind of hearing problem and that anytime there was additional noise in the room, i.e., a radio playing or another person talking, he often asked people to repeat what was said.

In a June 2011 statement, the Veteran's sister indicated that she did not see him much during his military service and that the few times she did see him during this time, she did not notice anything wrong with his hearing.  After his retirement from the military, she saw the Veteran about once a year, when he came home on vacation from Germany, where he was living then.  During these visits, she did notice that he had difficulty with conversations when there was noise or other people holding conversations close by.

In an undated statement received in June 2011, the Veteran's son reported that as long as he could remember his father had problems hearing.  Often when spoken to the Veteran would not react.  As a child it seem like he was being ignored or that his father was too busy to listen to him.  Years later as a teenager, he came to understand that he was not being ignored by his father, but that the Veteran simply did not hear him.  The only way to approach his father was in a way that he could see one's face and to speak significantly louder than normal.  On occasions, where other noise was present even these measures were often unsuccessful.

In another undated statement received in June 2011, his former department head, D.L.L., indicated that the Veteran was employed from November 1975 through December 1992 with his company.  Already during the early stage of his employment, D.L.L. noticed that the Veteran suffered a certain kind of deafness and had difficulties hearing and distinguishing words when there was disturbing noise or other people talking.  Since it did not interfere with his work or influence the effectiveness of the Veteran's instructions, there was no need for the company to send the Veteran for a hearing test.

In September 2011, the Veteran submitted a May 2011 statement in German from friends, H.F. and A.F., who noted that they met the Veteran in 1968 and that at that time the Veteran's hearing was excellent.  They reported that, upon the Veteran's return from Vietnam in 1970, they immediately noticed that his hearing had become very poor.  They added that, when there was a gathering of several people in his vicinity, he would withdraw because the babble of voices was intolerable, although he never wanted to admit it (male ego).

Analysis-Bilateral Hearing Loss and Tinnitus

Resolving all doubt in the Veteran's favor and in light of the law above, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.  

Initially, the Board notes that the absence of service treatment records showing in-service evidence of hearing loss is not fatal to the claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

First addressing the question of current disability, audiometric testing results clearly establish hearing loss disability in both ears as defined in 38 C.F.R. § 3.385.  And the November 2009 VA examination also established the presence of tinnitus.  The question remains, however, as to whether there exists a medical nexus between bilateral hearing loss and tinnitus and service or between tinnitus and his hearing loss.

After reviewing the claims file and examining the Veteran, both VA examiners concluded that, as there was no evidence of hearing loss at the time of discharge, hearing loss was less likely than not due to service.  The November 2009 VA examiner opined that the Veteran's tinnitus was likely a symptom of the Veteran's hearing loss.

During this appeal, the Veteran has alleged that he had in-service noise exposure, the "injury" to which his disabilities relate.  While his service treatment records do not document the occurrence of, or treatment for, any specific incidence of acoustic trauma, the Board notes that the Veteran's service personnel records confirm that he served in the Republic of Vietnam and that he served with artillery units and in the Signal Corps.  

In Charles v. Principi, 16 Vet. App. 370 (2002), the U. S. Court of Appeals for Veterans Claims (Court) determined that tinnitus is the type of disorder associated with symptoms capable of lay observation.  Considering the circumstances of the Veteran's service, he was likely exposed to significant noise exposure in service from the firing of weapons during the Vietnam War and during service in artillery units.  In addition, the Veteran is competent to assert the occurrence of in-service injury.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 38 U.S.C.A. § 1154(a).  Therefore, the Board finds that Veteran's statements are competent and credible with respect to having been exposed to noise in the military and having hearing problems in service which continued after service, particularly in light of his denial of pre- and post-service occupational noise exposure.  Thus, there is objective evidence to support the Veteran's claim of acoustic trauma in service, and the Board accepts the Veteran's assertions of in-service noise exposure as credible.  

The Board also finds that the record presents an objective basis for attributing the Veteran's current hearing loss to service.  For service connection, in-service noise exposure need not be the only source of acoustic trauma; it must only be a contributing source.

While there is no competent opinion of record explicitly relating the Veteran's current bilateral hearing loss to service, the Board finds that the opinions provided by both VA examiners do not preclude service connection for hearing loss.  

As both VA audiologists' opinions relied on the absence of medical evidence, rather than the presence of lay evidence about in-service noise exposure, in-service chronic hearing loss, and continuous post-service hearing loss, the factual assumptions underlying their opinions do not include recognition of the significant acoustic trauma the Veteran experienced, chronic symptoms in service, or continuous post-service symptoms.  Without consideration of these facts, their opinions are based on a factually inaccurate history.  While examiners can render a current diagnosis based upon their examination of a veteran, the Court has held that without a thorough review of the record, an opinion regarding the etiology of the underlying condition can be no better than the facts alleged by the Veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In effect, it is mere speculation.  See Black v. Brown, 5 Vet. App. 177, 180 (1993).  Moreover, an opinion based upon an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Considering the totality of the evidence, including the Veteran's credible assertions of in-service noise exposure (acoustic trauma), hearing loss beginning during service, and continuous hearing problems since service as confirmed by competent and credible statements received from his former employer, a former comrade, his family members and friends that they observed the Veteran had hearing difficulties immediately following his discharge from service after his second tour in Vietnam, and a private audiologist opinion that the Veteran's hearing loss was of the type consistent with noise-induced hearing loss, the Board finds that the Veteran's bilateral hearing loss began in service and was continuous after service.  The lay and medical evidence shows current disabilities of bilateral hearing loss and tinnitus.  The Board also finds that service connection for tinnitus is warranted on a secondary basis, as the November 2009 VA examiner opined that that the Veteran's tinnitus was likely related to his hearing loss.  As the Veteran's hearing loss has been found to be related to in-service noise exposure, the Board finds that the Veteran's tinnitus is secondary to his service-connected hearing loss.  Thus, entitlement to service connection for tinnitus on a secondary basis as proximately due to his hearing loss is warranted.  Affording the Veteran the benefit of the doubt on the question of medical nexus, the Board finds that the criteria for service connection for bilateral hearing loss and tinnitus are met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


